IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA                   : No. 170 MM 2017
                                               :
                                               :
              v.                               :
                                               :
                                               :
LANCE EVERETT CHECCHIA                         :
                                               :
                                               :
PETITION OF: RACHEL I. SILVER,                 :
ESQUIRE                                        :


                                         ORDER



PER CURIAM

       AND NOW, this 7th day of December, 2017, the Application for Leave to

Withdraw as Counsel is REMANDED for consideration by the Court of Common Pleas

of Berks County. The court is instructed that, if current counsel is permitted to withdraw,

the court shall also determine whether Petitioner is entitled to appointment of counsel or

resolve any request to proceed pro se. See Commonwealth v. Grazier, 713 A.2d 81

(Pa. 1998). The common pleas court is DIRECTED to make this determination within

45 days and to promptly notify this Court of its decision.

       The Motion for Appointment of New Counsel and Reinstatement of Direct Appeal

Rights is DISMISSED, and the Prothonotary is DIRECTED to forward the filings to

counsel of record.